Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: according to MPEP 608.01(m), the claims must end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recite the limitation "the filter" in lines 1 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim. It is noted that “a filter” was first recited in claim 11. For examination purposes, claims 12 and 13 have been treated as dependent from claim 11. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (US Patent Application Publication no. 2003/0015418).
Regarding claim 1, Tseng discloses an electrolysis assembly (abstract), comprising: a housing/compartment (26; paragraph 27; figure 2) having a cell inlet port (34; paragraph 27), an anode outlet port, a cathode outlet port (figures 1C, 2A show two outlet ports 13, 35 of the cell compartments; paragraph 27), an anode terminal electrically connected to a positive Direct Current (DC) source and a cathode terminal (14; figure 2 shows electrical connectors 14 connected to terminals extending from the cell 11) electrically connected to a negative lead of the DC source (paragraph 26); and an electrolysis cell (11) residing in the housing behind the housing cover (as shown in figures 2, 3);
the electrolysis cell installable and removable from the housing without tools (paragraph 29 – the cell comprises a terminal spade connector 14b so it can be disconnected by simply loosening the screws or by unsnapping the connectors), and including: a cell interior (the cell comprises at least one anode compartment and a cathode compartment separated by a membrane; paragraph 23); 
a membrane separating the cell interior into an anode side and cathode side (paragraph 23; claim 1); an anode residing in the anode side (an anode is inherently present in the anode chamber of Tseng); an anode connector/ring terminal (14a) configured to electrically connect to the anode terminal (figure 1C shows electrical connectors 14 connected to a ring terminal 14a which in turn is connected to the terminal); a cathode residing in the cathode side (a cathode is inherently present in the cathode chamber); a cathode connector/ring terminal (14a) configured to electrically connect to the cathode terminal (as shown in figure 1C; these connectors can be a terminal spade 14b connector or a quick disconnect 14c); 
an inlet port configured to mate to the cell inlet port (34; the tubings 13 are connected to the inlet/outlet ports 34; 35; figures 1C, 2A; 3. The arrows in figure 7 show the engagement points between the tubings 13 and the inlet/outlet ports 34; 35); an anode releasing port configured to engage the anode outlet port (35) of the housing (the connectors 25 on the tubings 13 can quickly connect and disconnect {correlate to the claimed releasing port}, paragraph 28); and a cathode releasing port/connector 25 configured to engage the cathode outlet port (35) of the housing (figure 2A; both exit ports are represented with the same numeral).
Regarding claim 2, Tseng further teaches wherein the electrolysis assembly includes a front housing cover of the housing; and the electrolysis cell is retained in the housing by attaching the front housing cover to the housing (paragraph 30 - the cell can be constructed with a panel 45 having a hook 45a on one end. The cell can be easily attached/detached by slipping the inverted L bottom end 45b. It is also possible to reverse the positions of the hook and the inverted L with minor adjustments that is easily derived from the example. Figure 8 shows that the cell is retained and attached to one of side of the housing).
Regarding claim 3, the inlet port of Tseng engages the cell inlet port (34) by inserting the electrolysis cell (11) into the housing (figures 2, 2A show the connection of tubings 13 to the inlet/outlet ports in the housing); the anode releasing port (25) engages the anode outlet port (35) by inserting the electrolysis cell (11) into the housing; and a cathode releasing port (25) engages the cathode outlet port (35) by inserting the electrolysis cell (11) into the housing (as shown in figures 2, 2A, 3).
Regarding claim 5, the anode connector (25) of Tseng engages the anode terminal by inserting the electrolysis cell (11) into the housing (figures 2; 2A; 3); and the cathode connector (25) engages the cathode terminal by inserting the electrolysis cell (11) into the housing (figures 2; 2A; 3).
Regarding claim 6, Tseng discloses clips (43) having a shape resembling one period of a sine wave, having opposing outward bulges to capture the anode and the cathode connectors respectively (paragraph 30).
Regarding claim 7, the electrolysis cell (11) of Tseng includes a two-piece case comprising an upper case attachable to and separable from a lower case (the compartments may be side by side or opposite to each other; paragraph 32).
Regarding claim 8, the two-piece case of Tseng is held together by screws (paragraph 32).
Regarding claim 9, Tseng discloses a front housing cover/swinging door (28), both removable and replaceable from the housing (as shown in figure 2; paragraph 27).
Regarding claim 10, the front housing cover of Tseng is removable and replaceable from the housing without tools (the door can be a clip-on door for easy removal; paragraph 27).
Regarding claim 11, the assembly of Tseng further includes a filter (49) residing inside the housing (paragraph 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng as applied to claim 3 above, and further in view of Mayers, Sr. et al. (US Patent no. 8,540,856).
Regarding claim 4, Tseng discloses all the features discussed above where the inlet and outlet ports are cylindrical (figures 2; 2A; 6) but fails to explicitly teach wherein the cell inlet port, the anode outlet port, and the exit ports have smooth unobstructed interiors; the inlet port, the anode releasing port; and O-Rings residing on the cylindrical exteriors provide an interference fit inside the smooth unobstructed cylindrical interiors.
Mayers, Sr. discloses an electrolytic cell comprising inlet and exit ports (30; 38) comprising inner walls having a smooth surface to provide inner and outer gaskets/o-rings to create a surface for sealing around the edges (col. 7, lines 16-23). It would have been obvious to one having ordinary skill in the art at the time of filing to provide O-rings on cylindrical exteriors of the ports of Tseng because as taught by Mayers, Sr., this creates a surface for effectively sealing around the edges of the ports.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng as applied to claim 11 above, and further in view of Lin (US Patent Application Publication no. 2018/0056021).
Regarding claim 12, Tseng teaches all the features discussed above but fails to explicitly disclose wherein the filter is serially connected between an unfiltered water inlet and the electrolysis cell.
Lin discloses an electrolytic system comprising a filter (11) serially connected between an unfiltered water inlet/replenishing cup (15) and the electrolytic cell (12; paragraph 33) in order to prevent the pathway and flow-through device from blocking. It would have been obvious to one having ordinary skill in the art at the time of filing to prevent the pathway and flow-through device from blocking connect the filter and the electrolysis cell of Tseng in series, as taught by Lin, in order to prevent the pathway and flow-through device from blocking with a reasonable expectation of success in doing so.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art made of record fails to teach wherein the housing includes a filter inlet port and a filter outlet port; the filter includes an unfiltered inlet port and a filtered outlet port; the unfiltered inlet port engages the filter inlet port by inserting the filter into the housing; and the filtered outlet port engages the filter outlet port by inserting the filter into the housing; and wherein the electrolysis assembly includes a front cover of the housing; and the filter is retained in the housing by attaching the front cover to the housing, as claimed. The electrolytic assembly of Lin comprises a housing containing a filter (11) serially connected to an electrolysis cell (12) wherein the housing only provides only one pathway (16) between the electrolysis cell (12), filter (11) and replenishing cup (15).
Claims 15 and 16 are allowed. 
The following is an examiner’s statement of reasons for allowance of claims 15 and 16: the closest prior art made of record fails to teach or fairly suggest an electrolysis assembly, comprising a housing having a filter inlet port and a filter outlet port; a filter comprising an unfiltered inlet port and a filtered outlet port; the unfiltered inlet port engaging the filter inlet port by inserting the filter into the housing; and the filtered outlet port engaging the filter outlet port by inserting the filter into the housing. 
The electrolytic assembly of Lin comprises a housing containing a filter (11) serially connected to an electrolysis cell (12) wherein the housing only provides only one pathway (16) between the electrolysis cell (12), filter (11) and replenishing cup (15).
There was not found a teaching in the prior art suggesting modification of the conventional electrolysis assemblies in order to obtain the features of the present invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794